Citation Nr: 0735125	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  00-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including as secondary to service-connected 
degenerative disc disease of the 5th and 6th cervical 
vertebrae.


REPRESENTATION

Appellant represented by:	Mr. Dennis L. Peterson, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran had active military service from October 1980 to 
October 1984 and from February to July 1991.  He also had 
additional service in the Air National Guard and Air Force 
Reserves.

This case initially came to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for service 
connection for an acquired psychiatric disorder secondary to 
service-connected degenerative disc disease of the 5th and 
6th cervical vertebrae.

In February 2003, the Board remanded the case to the RO in 
order to schedule the veteran for a travel Board hearing.  
That hearing was held in March 2003 before the undersigned 
Veterans Law Judge.  A transcript of the proceeding is of 
record.

In September 2003, the Board again remanded the case to the 
RO (via the Appeals Management Center (AMC)) in Washington, 
DC, for further development and consideration.  In May 2005, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing the denial of the claim.  The AMC then returned 
the case to the Board for further appellate review.

In a November 2005 decision, the Board also denied the 
veteran's claim, and he appealed to the U. S. Court of 
Appeals for Veterans Claims (Court).  In a March 2007 Order, 
the Court vacated the Board's decision and remanded the case 
to the Board for compliance with development directives 
specified in a Joint Motion.

To comply with the Court's Order, the Board, in turn, is 
again remanding this case to the RO via the AMC.




REMAND

According to the Joint Motion, this case must be remanded 
again to comply with the Board's prior, September 2003, 
remand directive insofar as obtaining relevant private 
medical treatment records.  See Stegall v. West, 11 Vet. App. 
268 (1998) (the veteran is entitled, as a matter of law, to 
compliance with remand directives).

In the prior September 2003 remand, the Board instructed the 
RO to "request and associated with the claims file copies of 
the veteran's complete treatment records, indicating records 
specifically should be obtained from Dr. [P.H.] at 
Montrose Psychotherapy Center."  (italics added for 
emphasis).  The veteran completed an authorization and 
consent form to release these records to VA.  In a July 2004 
letter to Dr. P.H., however, VA requested only "a summary of 
the veteran's hospitalization during the following period(s):  
April 2002 to August 2002."  (italics again added for 
emphasis).  In response, Dr. P.H. submitted summaries of the 
veteran's treatment without providing the actual treatment 
records.  

The failure to obtain these actual treatment records 
constitutes noncompliance with the Board's prior remand 
instructions.  As such, the RO (actually AMC) must attempt to 
obtain these outstanding treatment and associate them with 
the claims file for consideration in this appeal.  See 
38 U.S.C.A. § 5103A (VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, which the claimant adequately identifies).



Accordingly, this case is again REMANDED for the following 
development and consideration:

1.  Request all outstanding treatment 
records from Dr. [P.H.] at the Montrose 
Psychotherapy Center, not just a written 
summary of her clinical sessions with the 
appellant-veteran (which was the only 
information provided following the 
Board's prior request for this evidence).  
If these additional records are 
unavailable, or not forthcoming, document 
this in the claims file.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his attorney a 
SSOC and give them an opportunity to 
respond to it before returning this case 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development and to comply with an Order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



